Name: 84/295/EEC: Commission Decision of 27 April 1984 concerning animal health conditions and veterinary certification for the import of fresh meat from the Kingdom of Morocco
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  health;  animal product;  trade;  tariff policy
 Date Published: 1984-05-30

 Avis juridique important|31984D029584/295/EEC: Commission Decision of 27 April 1984 concerning animal health conditions and veterinary certification for the import of fresh meat from the Kingdom of Morocco Official Journal L 144 , 30/05/1984 P. 0021 - 0023 Finnish special edition: Chapter 3 Volume 17 P. 0141 Spanish special edition: Chapter 03 Volume 30 P. 0240 Swedish special edition: Chapter 3 Volume 17 P. 0141 Portuguese special edition Chapter 03 Volume 30 P. 0240 +++++( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 59 , 5 . 3 . 1983 , P . 34 . COMMISSION DECISION OF 27 APRIL 1984 CONCERNING ANIMAL HEALTH CONDITIONS AND VETERINARY CERTIFICATION FOR THE IMPORT OF FRESH MEAT FROM THE KINGDOM OF MOROCCO ( 84/295/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ) , AS LAST AMENDED BY DIRECTIVE 83/91/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 16 THEREOF , WHEREAS , FOLLOWING A COMMUNITY VETERINARY MISSION , IT APPEARS THAT THE ANIMAL HEALTH SITUATION OF DOMESTIC SOLIPEDS IN MOROCCO IS STABLE AND COMPLETELY CONTROLLED BY WELL-STRUCTURED AND ORGANIZED VETERINARY SERVICES , PARTICULARLY AS REGARDS DISEASES TRANSMISSIBLE THROUGH MEAT ; WHEREAS ANIMAL HEALTH CONDITIONS AND VETERINARY CERTIFICATION MUST BE ADOPTED ACCORDING TO THE ANIMAL HEALTH SITUATION OF THE NON-MEMBER COUNTRY CONCERNED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . MEMBER STATES SHALL AUTHORIZE THE IMPORTATION FROM MOROCCO OF FRESH MEAT OF DOMESTIC SOLIPEDS CONFORMING TO THE GUARANTEES LAID DOWN IN AN ANIMAL HEALTH CERTIFICATE WHICH ACCORDS WITH THE ANNEX HERETO AND WHICH MUST ACCOMPANY THE CONSIGNMENT . 2 . MEMBER STATES SHALL NOT AUTHORIZE THE IMPORT OF CATEGORIES OF FRESH MEAT FROM MOROCCO OTHER THAN THOSE MENTIONED IN PARAGRAPH 1 . ARTICLE 2 THIS DECISION SHALL NOT APPLY TO IMPORTS OF GLANDS AND ORGANS AUTHORIZED BY THE COUNTRY OF DESTINATION FOR PHARMACEUTICAL MANUFACTURING PURPOSES . ARTICLE 3 THIS DECISION SHALL APPLY WITH EFFECT FROM 1 MAY 1984 . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 27 APRIL 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX ANIMAL HEALTH CERTIFICATE FOR FRESH MEAT ( 1 ) OF DOMESTIC SOLIPEDS INTENDED FOR CONSIGNMENT TO THE EUROPEAN ECONOMIC COMMUNITY COUNTRY OF DESTINATION : REFERENCE TO PUBLIC HEALTH CERTIFICATE ( 2 ) : EXPORTING COUNTRY : MOROCCO MINISTRY : DEPARTMENT : REFERENCE : ( OPTIONAL ) I . IDENTIFICATION OF MEAT : MEAT OF DOMESTIC SOLIPEDS NATURE OF CUTS : TYPE OF PACKAGING : NUMBER OF CUTS OR PACKAGES : NET WEIGHT : II . ORIGIN OF MEAT ADDRESS ( ES ) AND VETERINARY APPROVAL NUMBER ( S ) ( 2 ) OF APPROVED SLAUGHTERHOUSE ( S ) : ADDRESS ( ES ) AND VETERINARY APPROVAL NUMBER ( S ) ( 2 ) OF APPROVED CUTTING PLANT ( S ) : III . DESTINATION OF MEAT : THE MEAT WILL BE SENT FROM : ( PLACE OF LOADING ) TO : ( COUNTRY AND PLACE OF DESTINATION ) BY THE FOLLOWING MEANS OF TRANSPORT ( 3 ) : NAME AND ADDRESS OF CONSIGNOR : NAME AND ADDRESS OF CONSIGNEE : IV . ATTESTATION OF HEALTH : I , THE UNDERSIGNED , OFFICIAL VETERINARIAN , CERTIFY THAT THE FRESH MEAT DESCRIBED ABOVE HAS BEEN OBTAINED FROM ANIMALS WHICH HAVE REMAINED IN THE TERRITORY OF MOROCCO FOR AT LEAST THREE MONTHS BEFORE BEING SLAUGHTERED OR SINCE BIRTH IN THE CASE OF ANIMALS LESS THAN THREE MONTHS OLD . DONE AT , ON ( SIGNATURE OF OFFICIAL VETERINARIAN ) SEAL ( 1 ) FRESH MEAT MEANS ALL PARTS OF DOMESTIC SOLIPEDS WHICH ARE FIT FOR HUMAN CONSUMPTION AND WHICH HAVE NOT UNDERGONE ANY PRESERVING PROCESS , CHILLED AND FROZEN MEAT BEING CONSIDERED AS FRESH MEAT . ( 2 ) OPTIONAL WHEN THE COUNTRY OF DESTINATION AUTHORIZES THE IMPORTATION OF FRESH MEAT FOR USES OTHER THAN HUMAN CONSUMPTION IN APPLICATION OF ARTICLE 19 ( A ) OF DIRECTIVE 72/462/EEC . ( 3 ) FOR RAILWAY WAGONS OR LORRIES THE REGISTRATION NUMBER SHOULD BE GIVEN , FOR AIRCRAFT THE FLIGHT NUMBER AND FOR SHIPS THE NAME .